              Case 2:21-mc-00033-RSL Document 6 Filed 07/26/21 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      NORTHWEST ADMINISTRATORS, INC.,
                                                               NO. MC21-0033RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER

11
      ROSS ISLAND SAND & GRAVEL CO.,

12
                           Defendant,

13
                    v.

14
      WASHINGTON TRUST BANK,

15
                          Garnishee-Defendant.

16

17

18          THIS MATTER coming on for consideration upon the application of Judgment Creditor for
19
     judgment on the answer of Garnishee-Defendant. Although it appears that Garnishee-Defendant has
20
     filed its answer herein stating that it holds funds of the Judgment-Debtor, Ross Island Sand & Gravel
21
     Co., in the sum of $483.87 and that Judgment Creditor has judgment unsatisfied against the
22

23   Judgment Debtor in an amount in excess of $483.87, there is no evidence that service upon the

24   Judgment Debtor either by personal service or by Certified mail has been accomplished. The Court
25   therefore declines to enter judgment in this matter. If evidence of service and an amended motion
26

27

28   ORDER - 1
              Case 2:21-mc-00033-RSL Document 6 Filed 07/26/21 Page 2 of 2



 1   for entry of judgment is not filed within fourteen days of the date of this Order, the writ of
 2   garnishment will be vacated and the above-captioned matter closed.
 3

 4
           Dated this 26th day of July, 2021.
 5

 6
                                                    Robert S. Lasnik
 7                                                  United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
